 Case 1:19-cv-08993-VM Document 26 Filed 12/07/20 Page 1 of 13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
RYAN COSGROVE and CLIVE RHODEN,    :                  12/07/2020
                                   :
               Plaintiffs,         :
                                   :    19 Civ. 8993 (VM)
     - against -                   :
                                   :
BLUE DIAMOND GROWERS,              :    DECISION AND ORDER
                                   :
               Defendant.          :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

      Plaintiffs Ryan Cosgrove and Clive Rhoden (“Plaintiffs”

or “Named Plaintiffs”), on behalf of themselves and other

similarly situated individuals, bring this action against

Blue Diamond Growers (“Blue Diamond” or “Defendant”) alleging

that the labeling on Blue Diamond’s Vanilla Almond Milk (the

“Product”) was materially misleading. Plaintiffs assert eight

causes    of   action      on    behalf       of   the    putative      class:   (1)

violation of the New York General Business Law (“G.B.L.”)

Section    349;      (2)   violation          of   G.B.L.      Section   350;    (3)

negligent misrepresentation; (4) breach of express warranty;

(5)   breach    of    implied      warranty         of    merchantability;       (6)

violation of the Magnuson Moss Warranty Act (MMWA), 15 U.S.C.

§§ 2301, et seq.; (7) fraud; and (8) unjust enrichment.

      The Court construes the correspondence submitted by

Defendant as a motion by Defendant to dismiss the Amended

Complaint      pursuant     to    Federal          Rule   of    Civil    Procedure


                                          1
    Case 1:19-cv-08993-VM Document 26 Filed 12/07/20 Page 2 of 13



(“Federal Rule”) 12(b)(6) (the “Motion,” Dkt. No. 18). 1 For

the reasons discussed below, Defendant’s Motion is GRANTED.

                                I.     BACKGROUND

A.      Facts and Procedural Background 2

        Plaintiffs are two citizens of New York who purchased

the     Product   in    New    York.       The    Product       is    labeled     with

representations that include “Almond Breeze,” “Almondmilk,”

and “Vanilla.” Plaintiffs contend this labeling is misleading

because “it has less vanilla than the label represents,

contains non-vanilla flavors which provide its vanilla taste

and contains artificial flavors, not disclosed to consumers

on     the   front     label    as    required       by        law    and    consumer

expectations.”         (Amended      Complaint,          Dkt    No.    15,    ¶   4.)

Plaintiffs      contend      that    the       Product    is    not    flavored    by

“authentic” vanilla, or the vanilla flavor extracted from the

tropical      orchid    of     the   genus        Vanilla       (V.    planifolia).

Instead, Plaintiffs allege Defendant fortifies trace amounts




1
 See Kapitalforeningen Lægernes Invest. v. United Techs. Corp., 779 F.
App’x 69, 70 (2d Cir. 2019) (affirming the district court ruling deeming
an exchange of letters as a motion to dismiss).
2 The factual background below, except as otherwise noted, derives from
the Amended Complaint (“Amended Complaint,” see Dkt. No. 15) and the facts
pleaded therein, which the Court accepts as true for the purposes of
ruling on a motion to dismiss. See Spool v. World Child Int’l Adoption
Agency, 520 F.3d 178, 180 (2d Cir. 2008) (citing GICC Capital Corp. v.
Tech. Fin. Grp., Inc., 67 F.3d 463, 465 (2d Cir. 1995)); see also Chambers
v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002). Except when
specifically quoted, no further citation will be made to the Amended
Complaint or the documents referred to therein.

                                           2
 Case 1:19-cv-08993-VM Document 26 Filed 12/07/20 Page 3 of 13



of    this    “authentic”      vanilla       with   vanillin,   a   naturally

occurring substance obtained from tree bark which simulates

vanilla flavor. As proof for this allegation, Plaintiffs

provide the results of a gas chromatography-mass spectrometry

(“GS-MS”) analysis of the Product. Plaintiffs contend the GS-

MS report shows that only trace amounts of authentic vanilla

are       contained   within   the   Product        and   comparably   larger

amounts of vanillin are used. The ingredient list on the back

of the Product’s packaging does not list either vanilla or

vanillin as an ingredient. Instead, the Product represents

that it contains “Natural Flavors.” Plaintiffs contend this

labeling is misleading and in violation of the Food, Drug,

and Cosmetic Act (FDCA), 21 U.S.C. § 301 et seq.

          Plaintiffs filed the initial Complaint in this action on

September 27, 2019. (Dkt. No. 1.) Soon after, Defendant

notified Plaintiffs of certain alleged deficiencies in the

complaint. (Dkt. No. 13.) In lieu of a response, Plaintiffs

filed an Amended Complaint. (See Dkt. No. 15.)

     B.     The Motion

          Shortly after Plaintiffs filed the Amended Complaint,

Defendant, by letter, moved to dismiss the Amended Complaint.

(See Motion.) This Motion followed an exchange of letter

correspondence between the parties, in accordance with the

Court’s individual rules, including Defendant’s letter dated

                                         3
 Case 1:19-cv-08993-VM Document 26 Filed 12/07/20 Page 4 of 13



March 19, 2020 (see Dkt No. 18-1), and Plaintiffs’ response

dated March 23, 2020 (see Dkt No. 18-2). In the Motion,

Defendant      argues   that    the    Amended     Complaint     should      be

dismissed because: (1) Plaintiffs cannot privately enforce

FDCA; (2) Plaintiffs have not plausibly pled that the labeling

of the Product is misleading; (3) Plaintiffs fail to allege

an injury; (4) Plaintiffs lack standing; (5) Plaintiffs fail

to state a claim for fraud because there is no materially

misleading statement; (6) Plaintiffs fail to state a claim

for negligent misrepresentation because there is no “special

relationship,” the economic loss doctrine bars the claim, and

the allegations do not meet Federal Rule 9(b)’s heightened

pleading standard; (7) Plaintiffs’ breach of express and

implied warranty claims, as well as the MMWA claim, fail for

lack of privity, no misstatement, no allegation that the

Product   is    unfit   for    human       consumption,    and   no   written

warranty; and (8) Plaintiffs’ unjust enrichment claim is

duplicative of its other claims.

     Plaintiffs     respond     that:       (1)   they    do   not    seek   to

privately enforce the FDCA; (2) they have adequately pled the

Product’s label is materially misleading; (3) they adequately

allege injury because they paid for the misleadingly labeled

Product; (4) they have standing because they seek injunctive

relief; (5) the fraud claims are pled with particularity; (6)

                                       4
 Case 1:19-cv-08993-VM Document 26 Filed 12/07/20 Page 5 of 13



they have adequately pled a special relationship between the

parties; (7) New York no longer requires privity and therefore

the express warranty, implied warranty, and MMWA claims are

sufficiently pled; and (8) the unjust enrichment claim should

proceed in the alternative until definitively proven to be

duplicative. (See “Response,” Dkt. No. 19).

     After the initial Motion and Response were filed, both

Plaintiffs       and   Defendant       filed        notices    of    supplemental

authority    with      the    Court.       (See     Dkt.   Nos.     20-25).   These

notices, along with the various responses and replies, have

been considered by the Court in connection with this Order.

                             II.    STANDARD OF REVIEW

     “To survive a motion to dismiss [pursuant to Federal

Rule 12(b)(6)], a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). This standard is met “when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct

alleged.” Id. A court should not dismiss a complaint for

failure     to    state      a     claim       if   the    factual    allegations

sufficiently “raise a right to relief above the speculative

level.” Twombly, 550 U.S. at 555. The task of the Court in

                                           5
 Case 1:19-cv-08993-VM Document 26 Filed 12/07/20 Page 6 of 13



ruling   on   a   motion     to   dismiss   is   to    “assess   the   legal

feasibility of the complaint, not to assay the weight of the

evidence which might be offered in support thereof.” In re

Initial Pub. Offering Sec. Litig., 383 F. Supp. 2d 566, 574

(S.D.N.Y. 2005) (internal quotation marks omitted). The Court

must   accept     all   well-pleaded      factual     allegations    in   the

Amended Complaint as true and draw all reasonable inferences

in Plaintiffs’ favor. See Chambers, 282 F.3d at 152 (citing

Gregory v. Daly, 243 F.3d 687, 691 (2d Cir. 2011)).

                              III. DISCUSSION

  A.     Actionability of Plaintiffs’ Claims

       Plaintiffs bring eight causes of action, all premised on

the same contention: Defendant’s labeling of the Product is

materially misleading. Thus, if Defendant’s Product does not

misrepresent the contents of the container as a matter of

law, all of Plaintiffs’ claims must be dismissed. Because the

Court is not persuaded that the labeling of the Product is

misrepresentative       or   misleading,     the      Court   will   dismiss

Plaintiffs’ claims.

       “It is well settled that a court may determine as a

matter of law that an allegedly deceptive advertisement would

not have misled a reasonable consumer.” Fink v. Time Warner

Cable, 714 F.3d 739, 741 (2d Cir. 2013). “Courts view each

allegedly misleading statement in light of its context on the

                                      6
 Case 1:19-cv-08993-VM Document 26 Filed 12/07/20 Page 7 of 13



product label or advertisement as a whole.” Wurtzburger v.

Ky. Fried Chicken, No. 16 Civ. 08186, 2017 WL 6416296, at *3

(S.D.N.Y.    Dec.    13,    2017) (internal      quotation       marks

omitted); see also Fink, 714 F.3d at 742 (“In determining

whether a reasonable consumer would have been misled by a

particular advertisement, context is crucial.”). Determining

whether a product label or advertisement is misleading is an

“objective” test, and thus liability is “limited to those

[representations] likely to mislead a reasonable consumer

acting reasonably under the circumstances.” Oswego Laborers’

Local 214 Pension Fund v. Marine Midland Bank, 647 N.E.2d

741, 745 (N.Y. 1995).

     The Court finds the Product is not misleading because a

reasonable consumer would associate the representation of

“Vanilla” -- with no additional language modifiers -- to refer

to a flavor and not to vanilla beans or vanilla extract as an

ingredient. See Pichardo v. Only What You Need, Inc., No. 20

Civ. 493, 2020 WL 6323775, at *5 (S.D.N.Y. Oct. 27, 2020);

Steele v. Wegmans Food Mkts., Inc., No. 19 Civ. 9227, 2020 WL

3975461, at *2 (S.D.N.Y. July 14, 2020); see also Brumfield

v. Trader Joe’s Co., No. 17 Civ. 3239, 2018 WL 4168956, at *2

(S.D.N.Y. Aug. 30, 2018). That association, of “Vanilla” as

a flavor and not an ingredient, is borne out by consumers’

practical use of the representation. For example, here, the

                                 7
 Case 1:19-cv-08993-VM Document 26 Filed 12/07/20 Page 8 of 13



consumer in the grocery store is looking, first and foremost,

for almond milk – not vanilla. The large font “Vanilla” on

the front of the Product allows the consumer to quickly

understand the flavor of the almond milk and differentiate

between products. See Pichardo, 2020 WL 6323775, at *5;

Steele,   2020    WL    3975461,   at   *2.   The   Product   makes   no

additional representations about how that flavor is achieved.

Thus, without more, the “Vanilla” representation would be

misleading only if the Product did not actually taste like

vanilla, but Plaintiffs concede it does. Accordingly, use of

the   “Vanilla”        representation   on    the   Product    is     not

misleading.

      Employing similar rationale, two courts in this district

have recently dismissed essentially identical claims with

respect to a “Smooth Vanilla” protein drink and “Vanilla” ice

cream. See Pichardo, 2020 WL 6323775, at *3-5; Steele, 2020

WL 3975461, at *2. The plaintiffs in both of those cases made

the same basic allegation as Plaintiffs do here: labeling the

respective products as “Vanilla,” despite use of only trace

amounts of vanilla extract, was materially misleading. Both

courts rejected those claims.

      The court in Steele explained:

      The Wegmans container does not mention vanilla beans, or
      bean extract, and even if vanilla or bean extract is not
      the predominant factor, if the sources of the flavor are

                                    8
 Case 1:19-cv-08993-VM Document 26 Filed 12/07/20 Page 9 of 13



        natural, not artificial, it is hard to see where there
        is deception. What is misrepresented? The ice cream is
        vanilla flavored. The sources of the flavor are natural,
        not artificial.

2020 WL 3975461, at *2. The court in Pichardo similarly

stated:

        [T]he label on Defendant’s protein drink does not state
        that it is “made with vanilla extract” or even contain
        the words “vanilla extract.” There is no basis,
        therefore, to conclude that a reasonable consumer would
        be misled by the label to believe that all (or even most)
        of the vanilla taste comes from vanilla extract.

2020 WL 6323775, at *3.

        So too here. Defendant’s Product does not use the words

“vanilla bean” or “vanilla extract,” nor does it use language

such as “made with vanilla” or anything similar. The Product

makes one representation -- that it is vanilla flavored --

and Plaintiffs do not allege that the Product did not deliver

on that representation. This alone is fatal to Plaintiffs’

case.

        Plaintiffs cite a number of cases in support of their

theory that a reasonable consumer might find the Product’s

label misleading. But in each of these cases, the label of

the product at issue either (1) made representations about an

ingredient and not a flavor; (2) contained a representation

about    a   flavor   with   additional   modifiers;   or   (3)   made

representations about products for which consumers have a

demonstrated reasonable belief regarding the inclusion of a

                                   9
Case 1:19-cv-08993-VM Document 26 Filed 12/07/20 Page 10 of 13



particular ingredient. See, e.g., Sharpe v. A & W Concentrate

Co. & Keurig Dr. Pepper Inc., No. 19 Civ. 768, 2020 WL

4931045, at *5 (E.D.N.Y. Aug. 24, 2020) (noting that the

product   represented   it   was        “made   with   aged   vanilla”);

Izquierdo v. Panera Bread Co., 450 F. Supp. 3d 453, 462

(S.D.N.Y. 2020) (noting that in the context of baked goods,

reasonable consumers might expect real blueberries); see also

Mantikas v. Kellogg Co., 910 F.3d 633, 637 (2d Cir. 2018)

(noting that a product’s labeling of “Whole Grain” was a

representation about an ingredient). Plaintiffs cases are

therefore inapplicable to a case where, as here, there is a

representation only about the flavor of the product.

     Finally,     Plaintiffs        contend        their      case    is

distinguishable from Steele and Pichardo in three ways, which

they argue give the Court bases to set aside the reasoning

that led to dismissal in those cases. These arguments are not

persuasive.

     First, Plaintiffs argue that they have alleged that the

use of vanillin makes the product “taste differently from the

name of the flavor indicated.” (Dkt. No. 24, at 1.) In

particular, Plaintiffs argue that the Product “lacks the

cinnamon, fruity, floral, creamy and buttery notes expected

from authentic vanilla.” Id. But this argument is belied by

the allegations in the Amended Complaint, which, for example,

                                   10
Case 1:19-cv-08993-VM Document 26 Filed 12/07/20 Page 11 of 13



admit the Product uses vanillin “to achieve the same vanilla

taste.”     (Amended    Complaint       ¶     66    (emphasis      added).)    And

further, Plaintiffs present no allegations that would show

their argument regarding the taste of “authentic” vanilla is

anything but a subjective one, not shared by the reasonable

consumer. See, e.g., Pichardo, 2020 WL 6323775, at *6 (citing

Danone, US, LLC v. Chobani, LLC, 362 F. Supp. 3d 109, 120

(S.D.N.Y. 2019)).

       Second,   Plaintiffs           argue        that     they    allege     the

materiality of the presence of artificial vanilla flavoring,

but the plaintiffs in Pichardo and Steele failed to make

similar     allegations.        But    this        argument     goes    only    to

materiality; it has no bearing on whether the Product’s

labeling was misleading in the first place. Because the Court

here finds that the representations were not misleading, it

need not address materiality.

       Finally, relying on the results of their GS-MS analysis,

Plaintiffs    argue     that    they    sufficiently          allege    that   the

proportion of real vanilla to vanillin is much smaller here

than   in   either     Steele    or    Pichardo,          rendering    the   label

misleading. This argument would be more persuasive if the

Product made representations about the presence of a specific

ingredient, as the products in Sharpe and Mantikas did. But,

as discussed above, when a product makes representations

                                       11
Case 1:19-cv-08993-VM Document 26 Filed 12/07/20 Page 12 of 13



about only the flavor, the appropriate inquiry is whether the

product indeed has that flavor. Here, there is no well-pled

allegation that the Product does not taste like vanilla. And,

as the Pichardo Court noted, there is good reason to doubt

allegations    that   a     reasonable   consumer    would    find    the

percentage of authentic vanilla material:

     Because the Court can take judicial notice that the
     grocery store shelves are stocked with many vanilla-
     flavored beverages that sell just fine, the Court cannot
     accept the conclusory allegation contained in the [First
     Amended Complaint] as a well-pled allegation that
     consumers view the percentage of vanilla taste that
     derives from vanilla extract to be a material fact that
     influences consumers’ buying habits.

Pichardo, 2020 WL 6323775, at *6.

     Thus, the Court is persuaded that this case is on all

fours with Steele and Pichardo with respect to the relevant

analysis.     The   Court    therefore    joins     those    courts    in

dismissing claims related to misleading labeling of vanilla

flavored products.

                             IV.   CONCLUSION

     For the reasons stated above, it is hereby

     ORDERED that the Motion (Dkt. No. 18) of defendant Blue

Diamond Growers to dismiss the Amended Complaint (Dkt. No.

15) of plaintiffs Ryan Cosgrove and Clive Rhoden, on behalf

of themselves and all others similarly situated (collectively

“Plaintiffs”) is GRANTED.


                                   12
Case 1:19-cv-08993-VM Document 26 Filed 12/07/20 Page 13 of 13



     The Clerk of Court is directed to dismiss all pending

motions and to close this case.

SO ORDERED.

Dated: New York, New York
       07 December 2020




                                13
